EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Drawings
The replacement drawing was received on 26 May 2022.  This drawing is acceptable.
Specification
The amended title and abstract were received on 26 May 2022.  These amendments are acceptable.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a system to control slip-stick stages, the system comprising, inter alia, d) calculating an error value based on the displacement and a reference position; e) determining a step value based on the error value and a modulation protocol, wherein the modulation protocol includes one of a proportional modulation protocol or a proportional-integral modulation protocol; f) generating a control signal based on the step value, the frequency and the voltage, wherein the control signal is based on an integral of a function of voltage and a Heaviside function according to a direction specified by a sign of the step value; and g) transmitting the control signal to the actuator. 
Claims 2-7 depend on claim 1 therefore these claims are allowable as being dependent on an allowable base claim.
Independent claim 8 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a non-transitory computer readable medium having instructions stored therein that, when executed by one or more processors, cause the one or more processors to perform operations to control slip-stick stages, the operations comprising, inter alia, d) calculating an error value based on the displacement and a reference position; e) determining a step value based on the error value and a modulation protocol, wherein the modulation protocol includes one of a proportional modulation protocol or a proportional-integral modulation protocol; f) generating a control signal based on the step value, the frequency and the voltage, wherein the control signal is based on an integral of a function of voltage and a Heaviside function according to a direction specified by a sign of the step value; and g) transmitting the control signal to the actuator.  
Claims 9-14 depend on claim 8 therefore these claims are allowable as being dependent on an allowable base claim.
Independent claim 15 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a method to control slip-stick stages, the method comprising, inter alia, d) calculating an error value based on the displacement and a reference position; e) determining a step value based on the error value and a modulation protocol, wherein the modulation protocol includes one of a proportional modulation protocol or a proportional-integral modulation protocol; f) generating a control signal based on the step value, the frequency and the voltage, wherein the control signal is based on an integral of a function of voltage and a Heaviside function according to a direction specified by a sign of the step value; and g) transmitting the control signal to the actuator.
Claims 16-20 depend on claim 15 therefore these claims are allowable as being dependent on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046. The examiner can normally be reached MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



02 June 2022				/EMILY P PHAM/                                                            Primary Examiner, Art Unit 2837